AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Wisconsin
                                                                      __________


                  Ë²·¬»¼ Í¬¿¬»- ±º ß³»®·½¿                     )
                             Plaintiff                         )
                                v.                             )      Case No.     ïèó½®óïíð
  Ð»¬»® ß®³¾®«-¬»®ô Ó¿®µ É±¹-´¿²¼ô ¿²¼ Þ®»¬ Ò¿¹¹-              )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Ü»º»²¼¿²¬ Ð»¬»® ß®³¾®«-¬»®                                                                                   .


Date:          ðìñðíñîðïç                                                                 ñ-ñ Ýò Ô·²²¿ Ý¸»²
                                                                                          Attorney’s signature


                                                                                 Ýò Ô·²²¿ Ý¸»² ÒÇ ß¬¬§ Ò±ò ìçîêèïî
                                                                                      Printed name and bar number
                                                                                        Ô±»¾ ú Ô±»¾ ÔÔÐ
                                                                                        íìë Ð¿®µ ßª»²«»
                                                                                    Ò»© Ç±®µô Ò»© Ç±®µ ïðïëì

                                                                                                Address

                                                                                          ´½¸»²à´±»¾ò½±³
                                                                                            E-mail address

                                                                                           øîïî÷ ìðéóìçëí
                                                                                           Telephone number

                                                                                           øîïî÷ ìðéóìççð
                                                                                               FAX number




                     Case 2:18-cr-00130-LA-NJ Filed 04/03/19 Page 1 of 1 Document 50
